Citation Nr: 1142426	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North Dakota


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility from February 10, 2006 to February 14, 2006.


REPRESENTATION

Veteran represented by:	Richard R. LeMay, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from January 1976 to December 1978 and from November 1990 to June 1991.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by a Department of Veterans Affairs Medical Center and Regional Office in Fargo, North Dakota (VAMC).


FINDINGS OF FACT

1.  The Veteran was treated at MedCenter One Health System from February 10, 2006 to February 14, 2006 for a nonservice-connected cardiac disorder.

2.  The private medical expenses incurred by the Veteran for treatment from February 10, 2006 to February 14, 2006 at MedCenter One Health System were not authorized by VA.

3.  At the time of the February 2002 emergency treatment, service connection was not established for any disorder.

4.  The Veteran had not received care or medical services at VA under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment at MedCenter One Health System.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical expenses incurred from February 10, 2006 to February 14, 2006 at MedCenter One Health System.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2011); Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  The regulations discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-33 (2011).  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required.  38 C.F.R. § 17.132 (2011).

In this case, the VAMC's September 2006 determination on the Veteran's claim for entitlement to reimbursement advised the Veteran of the criteria necessary to substantiate the claim, and notified the Veteran of his appellate rights.  The VAMC further explained to the Veteran the basis for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  In this case, there is no indication that any additional notice or development would aid the Veteran in substantiating his claim herein.  

The Veteran contends that he is entitled to payment or reimbursement of the medical expenses he incurred from February 10, 2006 to February 14, 2006 at MedCenter One Health System (MCOHS).

VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. § 17.52 (2011).  There is no allegation in this case that VA contracted with MCOHS for the Veteran's treatment at issue herein.  

A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his/her guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2011).  In this case, the claim for payment or reimbursement was submitted by Veteran.

Payment Under 38 U.S.C.A. § 1728

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his/her behalf is dispatched to VA for Veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

However, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed under the following circumstances:

(a)  For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3)  For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability;

(4)  For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728.  All three of these requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet App. 45, 49 (1998).  

At the time of the care rendered at MCOHS from February 10, 2006 to February 14, 2006, service connection had not been established for any disabilities.  Accordingly, there is no basis to establish entitlement to reimbursement.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Payment Under 38 U.S.C.A. § 1725

Nevertheless, payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for payment or reimbursement under this authority, all of the following conditions must be satisfied:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. [§] 1728 for the emergency treatment provided 38 U.S.C. [§] 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  

The Veteran believed he was having a heart attack on February 10, 2006.  A friend drove him to the McKenzie County Emergency Department where he reported subjective complaints of left anterior and mid-sternal chest pain with heaviness and pressure.  His symptoms began 20 to 30 minutes prior to going to the emergency department.  He also reported left arm pain.  According to the treating provider, the Veteran was not currently taking any medications and had not had a medical examination in "the last several years."  The provider also noted that the Veteran had unsuccessfully attempted to "get into the VA system for some time."  The assessment was left anterior chest pain with possible myocardial infarction.  The Veteran was transferred to MCOHS for further treatment.

The Veteran was pain-free upon arrival at MCOHS, but he was admitted for further evaluation after diagnostic testing revealed electrocardiogram changes and elevated cardiac enzymes.  A left heart catheterization with left ventriculogram and selective coronary angiogram was interpreted to show evidence of myocardial infarction with an occlusion of a small non-dominant right coronary artery.  The Veteran underwent a percutaneous transluminal coronary angioplasty with stenting.  The Veteran was subsequently discharged from MCOHS on February 14, 2006, and the total cost for this episode of care was $28,734.06.

The Veteran presented to a VA medical facility in March 2006 for the purpose of establishing care.  It was noted at that time that the Veteran was treated five years ago for hypertension at a VA medical facility.  The Veteran ran out of prescribed medications, never got them refilled, and received no treatment for hypertension for five years.  The impression was stable hypertension and coronary artery disease, as well as tobacco use disorder.  The Veteran was encouraged to stop smoking, but became frustrated and left the facility after being told that he needed to provide copies of pertinent medical records in order to have a prescription filled.  The Veteran also reported an upcoming appointment at another VA medical facility.  In an addendum dated later that same month, the examiner indicated that the Veteran provided the requested medical records and his prescriptions were issued.

The VAMC denied the Veteran's claim in February 2006 on the grounds that (1) he had no service-connected disabilities; and (2) he had not received VA medical care within 24 months preceding the episode of care at MCOHS.  The Veteran was notified of this decision and in March 2006, he filed a notice of disagreement in which he indicated that he had not received treatment at a VA medical facility since 2002.  He further stated that he had been trying to get an appointment at a VA medical facility for five years, but was unsuccessful.  The Veteran requested reconsideration of his claim and emphasized that VA authorized his care at MCOHS because of a lack of available beds at the VAMC.  

The VAMC denied the Veteran's claim on reconsideration in April 2006 on the grounds that he had not scheduled or received VA medical care within the 24 months preceding the episode of care at MCOHS.  The Veteran also submitted a statement in March 2008 in which he indicated that he was scheduled for an appointment at a VA medical facility in the 24 months prior to the episode of care at MCOHS, but never received notification of the appointment.  The Veteran also indicated that more than one attempt was made to transfer the Veteran to the VAMC in Fargo, North Dakota, but that no beds were available at the VAMC at that time.  

The preponderance of the evidence is against payment or reimbursement for unauthorized medical expenses incurred at private medical facilities from February 10, 2006 to February 14, 2006.  As noted above, the controlling question in this case is whether the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished at MCOHS and whether he received care or medical services under the authority of 38 U.S.C. ch. 17 within the 24-month period preceding the furnishing of the emergency treatment at MCOHS.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).

There is no indication of record to show that the Veteran was enrolled in the VA health care system until March 2006, after the episode of care at MCOHS.  However, even taking into account the Veteran's own statement that he was enrolled in the VA health care system since 2002, the next question is whether the Veteran received care and/or medical services under the authority of 38 U.S.C. ch. 17 within the 24-month period preceding the furnishing of that emergency treatment.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).  The Veteran has asked VA to find that enrollment in the VA health care system, coupled with unsuccessful attempts to obtain VA treatment in the 24-month period preceding the treatment at MCOHS, constitute "care and/or medical services" from VA sufficient to warrant payment or reimbursement of unauthorized medical expenses.    

A Veteran had to be an "active Department health-care participant" to be eligible for reimbursement or payment of emergency medical expenses incurred in a non-VA facility.  Fritz v. Nicholson, 20 Vet. App. 507, 511 (2006).  To be an "active Department health-care participant," a Veteran had to be both enrolled in and receiving care at a VA medical facility within the 24-month period preceding the furnishing of the emergency treatment.  Id. at 510.  The term "care" as used in 38 U.S.C. § 1725 and the term "medical services" used in 38 C.F.R. § 17.1002(e) were synonymous and interchangeable.  Id. at 511.  Enrolling for treatment at a VA medical facility and scheduling an appointment, without undergoing a medical examination or receiving treatment or medical services of any kind did not constitute receiving "care" as contemplated under 38 U.S.C. § 1725.  Id. 

In this case, the Veteran indicated in statements that he received no VA treatment in the 24-month period preceding the treatment at MCOHS.  Rather, the Veteran stated that he had attempted to get an appointment at a VA medical facility for five years, but was unsuccessful.  Additionally, the Veteran indicated that he was scheduled for an appointment in the 24-month period preceding the treatment at MCOHS, but did not attend the appointment because he received no notice of it.  Nevertheless, VA records associated with the Veteran's claims file and the duplicate combined health record reflect VA treatment in March 2006, after the episode of care at MCOHS.       

Accordingly, enrollment in the VA health care system, coupled with unsuccessful attempts to obtain VA treatment in the 24-month period preceding the treatment at MCOHS, does not constitute "care and/or medical services" sufficient to warrant payment or reimbursement of unauthorized medical expenses.  

Moreover, the Veteran misread the eligibility criteria contained in the statute and regulation.  38 U.S.C.A. § 1725; C.F.R. § 17.1002(e).  In particular, the Veteran suggested that he satisfied the criteria because he sought treatment from VA.  However, a careful reading shows that the criteria are not couched in terms of seeking treatment from VA.  Id.  Instead, the statute and regulation make clear that the Veteran must receive treatment from VA within a specified period of time prior to the emergency treatment to be eligible for reimbursement or payment of emergency medical expenses incurred in a non-VA facility.  Id.  

Based on the foregoing, the Board concludes that the Veteran did not receive care and/or medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment at MCOHS.  Id. 

In short, there is no evidence of record showing that the Veteran received VA care or medical services within the 24 months preceding the furnishing of the emergency treatment at MCOHS.  The Board is bound by the law and the law is clear in this case.  The relevant statute and regulation explicitly require that the Veteran receive "care" or "medical services" from VA within the 24 months preceding the emergency treatment to be eligible for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility.  Id.  The Veteran did not receive such care or medical services in this case and, therefore, his claim must be denied.  

The Veteran has also put forth argument that VA authorized his treatment at MCOHS.  The record reflects no such authorization and in light of the Veteran's inability to satisfy the criterion outlined in 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(e), the Board finds that any discussion as to whether the Veteran satisfied the other criteria contained therein to be unnecessary.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred by the Veteran at MCOHS from February 10, 2006 to February 14, 2006 is not warranted.  The Board has considered the benefit-of-the-doubt doctrine in reaching these conclusions; however, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran at MedCenter One Health System from February 10, 2006 to February 14, 2006 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


